 


109 HCON 199 IH: Supporting the goals and ideals of the International Polar Year.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 199 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Hastings of Florida submitted the following concurrent resolution; which was referred to the Committee on Science
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the International Polar Year. 
 
Whereas the International Polar Year is a year-long research initiative dedicated to the concentrated study of Earth’s Polar Regions; 
Whereas the Polar Regions are active ecosystems that hold unique information on the past behavior of the Earth system; 
Whereas the Polar Regions have grown in economic and geopolitical importance, especially the Arctic; 
Whereas the harsh conditions and remoteness of the Polar Regions make scientific study of the regions more difficult than in other areas on Earth; 
Whereas the Polar Regions are the darkest place on Earth, and therefore offer a unique vantage point for cosmic phenomena; 
Whereas the Polar Regions are highly sensitive to climate change, as evidenced by the fact that the three fastest warming regions on the planet in the last 2 decades have been Alaska, Siberia, and parts of the Antarctic Peninsula, raising real concern for the future of polar ecosystems; 
Whereas there is a need to re-establish and enhance operational observing systems in the Polar Regions to capture contemporary information on change; 
Whereas recently developed technologies are able to offer new and innovative methods to further study climactic changes; 
Whereas the International Polar Year will give scientists a defined period polar snapshot and provide a crucial benchmark for detecting and understanding change in comparison with past and future data sets; 
Whereas the timescale allows advances in technology and logistics to be exploited to address new issues and access new areas; 
Whereas the International Polar Year provides an opportunity for observations in Polar Regions throughout all seasons; 
Whereas an intensive, coordinated burst of effort will accelerate advances in geological knowledge and understanding; 
Whereas 3 such initiatives within the scientific community over the past 125 years have yielded unprecedented exploration and discoveries in many fields of research and fundamentally changed how science was conducted in the Polar Regions; 
Whereas the legacy of enhanced observing systems generated by the International Polar Year will provide an improved foundation for ongoing monitoring; 
Whereas an International Polar Year from 2007-2008 presents a unique opportunity to educate and engage a new generation of young Earth System scientists; 
Whereas we still remain remarkably ignorant of many aspects of how polar climate operates and its interaction with polar environments, ecosystems, and societies; and 
Whereas to have any hope of understanding the current and future global climate, the scientific community needs an enhanced picture of conditions at the poles and how they interact with and influence the oceans, atmosphere, and land masses; Now, therefore, be it 
 
That Congress— 
(1)recognizes that encouraging and supporting International Polar Year is not only beneficial but crucial to our understanding of the Earth’s environment; and 
(2)encourages the United States to support funding and research for the International Polar Year and of the Polar Regions. 
 
